Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the rce filed on 03/07/2022.  Claim 5 was previously canceled and claims 1-4 and 6-20 are pending and have been considered below

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over SIM et al. (US 2013/0013419) in view of Evans et al. (US 2017/0315792) and further in view of Choi et al. (US 2015/0280933).

Claim 1. SIM discloses a server, comprising:
a communicator configured to connect to a plurality of electronic apparatuses (fig. 1, item 2);
a memory configured to store information on a plurality of applications for each context and additional information on a function, corresponding to the context, with respect to each of the application apparatus 2 may manage execution files for the respective applications and description of the relevant operations) ([0023]); and a processor configured to:
based on receiving installation information of a first application from among a plurality of applications from a first electronic apparatus from among the plurality of electronic apparatuses, identify a context corresponding to the first application ([0023], [0028]),
based on the information on the plurality of applications, identify a second application corresponding to the context from among the plurality of applications ([0046],[0049]),
control the communicator to transmit an installation command of the second application, to a second electronic apparatus capable of installing the second application from among the plurality of electronic apparatuses ([0052]).and
SIM fails to explicitly disclose based on an execution of a first function corresponding to the identified context in the first application identify a state of the first electronic apparatus, control the second electronic apparatus to execute a second function corresponding to the identified context through the second application, and based on identifying that the first function is completed based on the identified state of the first electronic apparatus, control the communicator to transmit, to the second electronic apparatus, a request to execute a second function corresponding to the identified context through the second application so that the second function is executed sequentially after the first function is completed on the first electronic apparatus.
However, Evans discloses based on an execution of a first function corresponding to the identified context in the first application and a state of the first electronic apparatus, ("the contextual service l 04 may determine ,what other computing devices l02 and/or other applications are to receive the application data 118", "the application data 118 received from the first application and/or the updated context data is provided to one or more other applications 114", and "the application data 118 might be provided to another computing device and used to control an operation of that device") ([0052], [0044], [0106], fig. 10). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in SIM. One would have been motivated to do so in order to dynamically retrieve or identify relevant applications for proper usage.
However, Choi discloses based on identifying that the first function is completed based on the identified state of the first electronic apparatus, control the communicator to transmit, to the second electronic apparatus, a request to execute a second function corresponding to the identified context through the second application (editing photos from the photo album application) so that the second function is executed sequentially after the first function is completed (output an image from the photo album application) on the first electronic apparatus ([0078]-[0079], fig. 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in SIM. One would have been motivated to do so to conveniently complete a task through two separate devices, thereby rendering user task completion much more dynamic.

Claim 2. SIM Evans and Choi disclose the server of claim 1, SIM further discloses wherein the processor is further configured to: based on the first application being installed in the first electronic apparatus and a user command input to the first electronic apparatus, identify the 

Claim 3. SIM Evans and Choi disclose the server of claim 1, SIM further discloses wherein the processor is further configured to: based on receiving information on a user command input to at least one of the plurality of electronic apparatuses through the communicator, identify the context, and control the first electronic apparatus to install the first application of the plurality of applications corresponding to the identified context ([0033],[0035]). 

Claim 4. SIM Evans and Choi disclose the server of claim 3, SIM further discloses wherein the processor is further configured to: identify a function of the second electronic apparatus corresponding to the identified context based on the additional information, and control the second electronic apparatus to execute the identified function through the second application ([0041]). 

Claim 6. SIM Evans and Choi disclose the server of claim 4, Evans further discloses wherein the processor is further configured to: identify the first function of the first application and the second function of the second application corresponding to the identified context based on the additional information, identify a time at which the first function and the second function are to be executed based on the identified context, and control the first electronic apparatus to execute the first function through the first application and the second electronic apparatus to execute the second function through the second application at the identified time ([0052],[0106]). One would 

Claim 7. SIM Evans and Choi disclose the server of claim 4, Evans further discloses wherein the processor is further configured to: based on an execution or deletion of the second application with respect to another function, that is different than the identified second function, and a user command input to the second electronic apparatus, update information on a function of the second application corresponding to the identified context that is stored in the memory based on information on the executed function, and update information on the plurality of applications corresponding to the identified context stored in the memory based on the updated information on the second application (contextual service may update the applications determined to be relevant in response to changes in context) ([0023]). One would have been motivated to do so in order to dynamically retrieve or identify relevant applications for proper usage.

Claim 8. SIM Evans and Choi disclose the server of claim 1, Evans further discloses wherein the processor is further configured to: based on completing the context, control the first electronic apparatus to delete the first application and control the second electronic apparatus to delete the second application (After installation of the application 114G, the client context manager 124C may launch the application 114G and then, possibly, at some later point automatically remove the application 114G from the computing device 102B) ([0055]). One would have been motivated to do so in order to dynamically retrieve or identify relevant applications for proper usage. 

SIM Evans and Choi disclose the server of claim 1, SIM further discloses wherein the memory is further configured to store additional information on a plurality of groups in which the plurality of electronic apparatuses are divided based on at least one of a location information of the plurality of electronic apparatuses and a user information of the plurality of electronic apparatuses, and the processor is further configured to: identify a context on a first group of the plurality of groups, and control electronic apparatuses of the first group to install a plurality of applications corresponding to the context on the first group in at least one of the electronic apparatuses of the first group ([0033],[0036], [0052]). 

Claim 10. SIM Evans and Choi disclose the server of claim 9, SIM further discloses wherein the processor is further configured to: based on a user command received from an electronic apparatus of the first group, where the user command is for editing information of a first plurality of applications corresponding to a first context of a user with respect to the first group, edit the information on the first plurality of applications based on the user command, and based on a context on the first group corresponding to the first context, control a first plurality of electronic apparatuses of the first group to install the first plurality of applications in at least one of the first plurality of electronic apparatuses ([0033],[0036], [0052]). 

Claim 11. SIM Evans and Choi disclose the server of claim 9, SIM further discloses wherein the processor is further configured to: based on a user command received from an electronic apparatus of the first group, where the user command is for generating information on a first plurality of applications corresponding to a second context, generate the information on the first plurality of applications based on the user command, based on another user command that is 

Claims 12-15 and 19 represent the method and system of claims 1-4, respectively and are rejected along the same rationale.

Claims 16-18 and 20 represent the method and system of claims 10, 11 and 9, respectively and are rejected along the same rationale.

Response to Arguments
5.	Applicant's arguments filed 03/07/2022 have been fully considered but they are moot in light of new ground of rejection(s).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171